--------------------------------------------------------------------------------

Exhibit 10.1

DIRECTOR AGREEMENT

This DIRECTOR AGREEMENT is made as of this 1st day of February, 2009 (the
"Agreement"), by and between Henry County Plywood, a Nevada corporation holding
Organic Region Group a BVI corporation (the "Company") and Jeremy Goodwin (the
"Director").

WHEREAS, the Company wishes to appoint the Director as a non-executive member of
the Board of Directors of the Company and enter into an agreement with the
Director with respect to such appointment; and

WHEREAS, the Director wishes to accept such appointment and to serve the Company
on the terms set forth herein, and in accordance with, the provisions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.         Position. Subject to the terms and provisions of this Agreement, the
Company shall cause the Director to be appointed as non-executive member of the
Board of Directors (the "Board") to fill an existing but now vacant directorship
and the Director hereby agrees to serve the Company in that position upon the
terms and conditions hereinafter set forth.

2.         Duties. During the Directorship Term (as defined in Section 5
hereof), the Director shall serve as a member of the Board, and the Director
shall make reasonable business efforts to attend all Board meetings, serve on
appropriate subcommittees as reasonably requested by the Board, make himself
available to the Company at mutually convenient times and places, attend
external meetings and presentations, as appropriate and convenient, and perform
such duties, services and responsibilities and have the authority commensurate
to such position.

The Director will use his best efforts to promote the interests of the Company.
The Company recognizes that the Director (i) is a full-time executive employee
of another entity and that his responsibilities to such entity must have
priority and (ii) sits on the Board of Directors of other entities.
Notwithstanding same, the Director will use reasonable business efforts to
coordinate his respective commitments so as to fulfill his obligations to the
Company and, in any event, will fulfill his legal obligations as a director.
Other than as set forth above, the Director will not, without the prior written
approval of the Board, engage in any other business activity which could
materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company, provided that the foregoing shall
in no way limit his activities on behalf of (i) his current employer and its
affiliates or (ii) the Board of Directors of those entities on which he sits.

--------------------------------------------------------------------------------

3.         Monetary Remuneration.

(a)         Fees and Compensation. During the Directorship Term the Director
shall receive the following compensation and benefits:

 * A monthly cash fee of $USD3500.

The Director's status during the Agreement Term shall be that of an independent
contractor and not, for any purpose, that of an employee or agent with authority
to bind the Company in any respect. All payments and other consideration made or
provided to the Director under Sections 3 and 4 shall be made or provided
without withholding or deduction of any kind, and the Director shall assume sole
responsibility for discharging, all tax or other obligations associated
therewith.

(b)         Common Stock Award. During the Directorship Term the Director shall
receive the following stock award of the Company's common stock (the "Stock
Award"):

 * 12,500 shares of the Company's common stock for every three (3) month period
   of the Directorship Term.

(c)         Expense Reimbursements. During the Directorship Term, the Company
shall reimburse the Director for all reasonable out-of-pocket expenses incurred
by the Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses. Any reimbursements for allocated expenses (as compared to
out-of-pocket expenses of the Director) must be approved in advance by the
Company.

4.         Directorship Term. The "Directorship Term", as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earliest of the following to occur:

(a)         the death of the Director ("Death");

(b)         the termination of the Director from the position of member of the
Board by the mutual agreement of the Company and the Director;

(c)         the removal of the Director from the Board by the shareholders of
the Company;

(d)         the resignation by the Director from the Board if after the date
hereof, the Chief Executive Officer of his current employer determines that the
Director's continued service on the Board conflicts with his fiduciary
obligations to his current employer (a "Fiduciary Resignation"); and

--------------------------------------------------------------------------------

(e)         the resignation by the Director from the Board if the board of
directors or the Chief Executive Officer of his current employer requires the
Director to resign and such resignation is not a Fiduciary Resignation.

5.         Director's Representation and Acknowledgment. The Director represents
to the Company that his execution and performance of this Agreement shall not be
in violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior
employer. The Director hereby acknowledges and agrees that this Agreement (and
any other agreement or obligation referred to herein) shall be an obligation
solely of the Company, and the Director shall have no recourse whatsoever
against any stockholder of the Company or any of their respective affiliates
with regard to this Agreement.

6.

        Director Covenants.



(a)         Unauthorized Disclosure. The Director agrees and understands that in
the Director's position with the Company, the Director has been and will be
exposed to and receive information relating to the confidential affairs of the
Company, including but not limited to technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company's products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
agrees that during the Directorship Term, the Director will keep such
information confidential and will not disclose such information, either directly
or indirectly, to any third person or entity without the prior written consent
of the Company; provided, however, that (i) the Director shall have no such
obligation to the extent such information is or becomes publicly known or
generally known in the Company's industry other than as a result of the
Director's breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction.

(b)         Non-Solicitation. During the Directorship Term the Director shall
not interfere with the Company's relationship with, or endeavor to entice away
from the Company, any person who, on the date of the termination of the
Directorship Term, was an employee or customer of the Company or otherwise had a
material business relationship with the Company.

7.         Indemnification. The Company agrees to indemnify the Director for his
activities as a director of the Company to the fullest extent permitted by law,
and to cover the Director under any directors and officers liability insurance
obtained by the Company. Further, the Company and the Director agree to enter
into an indemnification agreement substantially in the form of agreement entered
into by the Company and its other Board members.

--------------------------------------------------------------------------------

8.         Non-Waiver of Rights. The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of either party to enforce each and every
provision in accordance with its terms. No waiver by either party hereto of any
breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

9.         Notices. Every notice relating to this Agreement shall be in writing
and shall be given by personal delivery or by registered or certified mail,
postage prepaid, return receipt requested; to:

If to the Company:

Henry County Plywood Corporation
5353 Manhattan Circle Suite 101
Boulder, Colorado 80303 USA

Holding Company of:
Organic Region Group, Limited
6/F No. 947, Qiao Xing Road, Shi Qiao Town,
Pan Yu District, Guang Zhou, China Tel: +86-20-84890337

with a copy to:

Jeremy Goodwin
1546 Michael Lane
Pacific Palisades, CA 90272 USA

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 9.

10.         Binding Effect/Assignment. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger) and assigns. Notwithstanding the provisions of the immediately
preceding sentence, neither the Director nor the Company shall assign all or any
portion of this Agreement without the prior written consent of the other party.

11.         Entire Agreement. This Agreement (together with the other agreements
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.

--------------------------------------------------------------------------------

12.         Severability. If any provision of this Agreement, or any application
thereof to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.

13.         Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada, without reference to
the principles of conflict of laws. All actions and proceedings arising out of
or relating to this Agreement shall be heard and determined in any Nevada state
or federal court and the parties hereto hereby consent to the jurisdiction of
such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.

14.         Legal Fees. The parties hereto agree that the non-prevailing party
in any dispute, claim, action or proceeding between the parties hereto arising
out of or relating to the terms and conditions of this Agreement or any
provision thereof (a "Dispute"), shall reimburse the prevailing party for
reasonable attorney's fees and expenses incurred by the prevailing party in
connection with such Dispute; provided, however, that the Director shall only be
required to reimburse the Company for its fees and expenses incurred in
connection with a Dispute, if the Director's position in such Dispute was found
by the court, arbitrator or other person or entity presiding over such Dispute
to be frivolous or advanced not in good faith.

15.         Modifications. Neither this Agreement nor any provision hereof may
be modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

16.         Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference, are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

17.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

(remainder of this page intentionally left blank)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his hand, on the day and year first above written.

HENRY COUNTY PLYWOOD CORPORATION and ORGANIC REGION GROUP LIMITED

      By:    

 

Name:

Anson Yiu Ming Fong   Title: Chairman of the Board                        
DIRECTOR                     Name: Jeremy Goodwin            

 

--------------------------------------------------------------------------------